Citation Nr: 1413531	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from April 30, 2009 to June 8, 2010 and from July 29, 2010 to January 11, 2012 and in excess of 70 percent from April 1, 2012 to present.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 30, 2009 to August 10, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  

The RO granted service connection for PTSD in July 2009 with a 50 percent disability rating effective from April 30, 2009. The Veteran filed a notice of disagreement with that rating in April 2010 and perfected the appeal in August 2010 with the filing of a VA Form 9.  The Veteran's PTSD rating was temporarily increased to 100 percent from June 9, 2010 to July 29, 2010 due to inpatient psychiatric treatment.  The RO continued the 50 percent rating from July 29, 2010 until January 12, 2012, when the Veteran was once again granted a temporary rating of 100 percent because of inpatient psychiatric treatment.  The RO finally increased the Veteran's PTSD rating to 70 percent as of April 1, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's TDIU claim was granted on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), in June 2012 due to the combined rating of his service-connected disabilities of PTSD (rated at 50 percent or higher, as noted in the Introduction) and migraine headaches (rated at 30 percent).  The Veteran was awarded TDIU from August 11, 2010 until January 11, 2012 and from April 1, 2012 to present.  The record contains evidence indicating that the Veteran may not have been able to secure and follow a substantially gainful occupation prior to the August 11, 2010, effective date.  

Specifically, a VA examiner noted in July 2009 that the Veteran had been employed for thirteen months prior to starting a job delivering flowers two months prior (May 2009).  The Veteran submitted a December 2009 memorandum from his employer detailing his infractions for being late to work, which the Veteran claimed was due to lack of sleep because of nightmares.  A VA examiner noted in April 2012 that the Veteran stopped working as a delivery truck driver in May 2010, at which time he entered a VA inpatient PTSD program.  Following that program, VA treatment records dated August 2010 noted that the Veteran was unable to return to work because of his anxiety, and the Veteran's psychiatrist at the VA facility stated, "In my opinion he will not be able to have significant and meaningful employment."  

The Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether TDIU should be awarded on an extraschedular rating basis, as the evidence discussed above is plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his PTSD prior to August 11, 2010.  

Furthermore, the June 2012 RO rating decision reports that records from Social Security Administration concerning a claim of disability benefits were considered in granting a TDIU rating.  A review of the paper claims file and the electronic claims file do not contain these records.  These records should be made part of the Veteran's claims file.  

A review of the record shows that the last Supplemental Statement of the Case (SSOC) is dated in January 2011.  Subsequent to the January 2011 SSOC there are relevant records pertaining to the claim on appeal.  Given the receipt of additional pertinent evidence following the January 2011 SSOC the Veteran and his representative is entitled to be furnished a SSOC.  See, 38 C.F.R. § 19.31 (2013).  This has not been accomplished.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Social Security Administration (SSA) disability determination and the records relied upon in making that determination.

2.  Give the Veteran an opportunity to submit or identify ongoing treatment for the service-connected psychiatric disorder.  In this regard, the Veteran should be informed that the date of the last record associated with the claims file is in May 2012.  Thereafter, take appropriate steps to obtain the identified records.

3.  Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16 for the time period from April 2009 to August 2010.  

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

